11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Cliressa Elaane Brown,                        * From the 266th District
                                                Court of Erath County,
                                                Trial Court No. CV31344.

Vs. No. 11-12-00248-CV                        * August 21, 2014

Ronald Peter Brown, Jr.,                      * Memorandum Opinion by Willson, J.
                                               (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Cliressa Elaane Brown.